Citation Nr: 1413329	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-46 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a vision disorder, claimed as myopic astigmatism and/or refractive error.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1980 to July 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran testified at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  In September 2011, the Board remanded the case for additional development.  It now returns for further appellate review.


FINDING OF FACT

The Veteran's currently diagnosed vision disorders are refractive errors; the record does not establish that there is a superimposed disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a vision disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(c) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The application of the law to the undisputed facts is dispositive; thus no discussion of VA's duty to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

VA examination reports dated August 2007 and October 2011 show that myopic astigmatism and refractive error diagnoses are of record.  Refractive error of the eye is not a disease or injury as defined by the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Refractive error of the eye includes myopia and astigmatism.  VA Manual M21-MR1, Part III, Subpart iv, Chapter 4, Section B, Para. 10(d).  

Service treatment records show that the Veteran had normal vision at his commissioning and entrance examinations, and that progressive myopia began in December 1981 and continued through service.  However, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  The evidence does not establish the existence of a superimposed disease or injury; the October 2011 VA examination report noted that physical examination of the eyes resulted in normal clinical findings, including no evidence of glaucoma or retinopathy.

The Veteran contends that VA should not treat refractive error as a congenital or developmental defect.  He argues that research has shown that myopia is not necessarily hereditary; in his case, his vision disorders are the direct result of his more than 20 years of military service as a pilot.  While the Veteran's assertions, particularly in light of such significant service, have been sympathetically considered, the fact remains that VA is bound by the laws and regulations currently in effect.  Because those regulations hold that refractive error and myopic astigmatism are not disabilities for which service connection may be granted, the Board is without legal authority to grant service connection on an equitable basis.  See 38 U.S.C.A. §§ 503, 3.303(c), 7104; Harvey v. Brown, 6 Vet. App. 416, 425   (1994).

Because the undisputed facts show that the Veteran's current eye diagnoses are refractive errors without superimposed disease or injury, there is no entitlement to the benefit sought.  Accordingly, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a vision disorder is denied.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


